Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is granted to JP 2018-046239, filed on 05/14/2018

Information Disclosure Statement
The IDS filed on 11/24/2020 has been considered. 

Claim Interpretation
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vehicle following system”,  as it appears in Claim 1,  “road surface state acquisition portion” as it appears in Claim 3, and “input portion” and “output portion” as they appear in Claim 17.

	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
	The corresponding structure for the “road surface state acquisition portion” was found on Page 6, Paragraph [0014] of the specification as, “The µ estimation portion 3 is a road surface state acquisition portion that estimates a frictional coefficient p of a road surface where a wheel contacts the ground based on information indicating a yaw rate (an angular speed), a lateral acceleration of the vehicle, and a wheel speed." – Examiner is interpreting the estimation portion to be made of generic computer technology. Examiner was not able to find sufficient structure for “vehicle following system”, “input portion” and “output portion”.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11-13, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

	Regarding Claim 1, Claim 17, these claims recite a “vehicle following system”  and “input portion” and “output portion” respectively– which invoked 35 U.S.C. 112(f), however, insufficient structure was found in the specification to support these limitations. Because of this, the it is unclear when the patent claim limitations would be infringed. Appropriate correction is required. 

	Regarding Claims 1-9, 11-13, 15,  these claims present method limitations on an apparatus claim. Claim 1 states that “the vehicle control apparatus outputs an instruction” – however, this limitation should read as, --the vehicle control apparatus is configured to output an instruction--.  As further examples, “vehicle performance … is determined” and “the frictional coefficient being acquired” in Claim 3, “an instruction … is output” in Claim 4. Active language such as this is repeated in all dependent claims of Claim 1 aside from Claims 7, 10 and 14. Because the claims cover multiple statutory categories, it is unclear when the patent claim limitations would be infringed. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
	Step 1:
	Claim 1 describes a “a vehicle control apparatus” and thus falls under the statutory category of an apparatus
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
Claim 1 Recites:
A vehicle control apparatus configured to be mounted on a preceding vehicle in a preceding vehicle following system that performs follow control by non-mechanically connecting the preceding vehicle and a following vehicle,
Wherein the vehicle control apparatus outputs an instruction for restricting a motion state of the preceding vehicle to the preceding vehicle based on information regarding an input vehicle performance of the following vehicle.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitations in the human mind. Performing a follow control may just mean going through the mental process internally, and the output instruction may not incur a physical change in the vehicle system. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, is a “A vehicle control apparatus configured to be mounted on a preceding vehicle in a preceding vehicle following system”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a generic vehicle control apparatus. These limitations merely apply the mental processes of Claim 1 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical component is recited at such a high level of generality that they do not outline anything beyond basic technology that are commonly used in vehicle control methods. The claim is ineligible.


Regarding Claims 2-13, 15
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 8-11, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specify physical operations carried out as a result of the mental process of Claim 1, in particular, for Claim 2, the input of instructions to an actuator demonstrates a practical integration, As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 

Regarding Claim 14, 
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims 14, when analyzed individually and in combination, is held to be not patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specify a warning sound and warning lamp. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	


Regarding Claim 16,
	Step 1:
	Claim 16 describes a “a data storage device” and thus falls under the statutory category of an apparatus
	Step 2(a), Prong I:
	Independent Claim 14 includes limitations that recite an abstract idea (bolded below):
Claim 16 Recites:
Ette discloses the following limitations,
A vehicle control method configured to be performed on a preceding vehicle in a preceding vehicle following system that performs follow control by non-mechanically connecting the preceding vehicle and following vehicle, the vehicle control method comprising:
Outputting an instruction for restricting a motion state of the preceding to the preceding vehicle based on information regarding an input vehicle performance of the following vehicle.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. Performing a follow control may just mean going through the mental process internally, and the output instruction may not incur a physical change in the vehicle system.
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	There are no additional limitations beyond the above noted abstract idea.
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  These limitations merely outline a mental process. This claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amla (US 20170168503 A1), herein after referred to simply as Amla. 

Regarding Claim 1, 
Amla discloses the following limitations, 
A vehicle control apparatus configured to be mounted on a preceding vehicle in a preceding vehicle following system that performs follow control by non-mechanically connecting the preceding vehicle 201 and a following vehicle 221, (Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201. Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – where these braking and acceleration operations and the associated components such as controller 204 constitute a system that performs follow control between a preceding vehicle and following vehicle)
Wherein the vehicle control apparatus outputs an instruction for restricting a motion state of the preceding vehicle 201 to the preceding vehicle 201 based on information regarding an input vehicle performance of the following vehicle 221. (Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201. Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – where the braking and acceleration limits are the output restriction instructions)




Regarding Claim 2,
Amla, as shown, discloses all of the limitations of Claim 1. Amla further discloses the following limitation,
Wherein the output instruction for restricting the motion state of the preceding vehicle 201 is input to an actuator regarding braking, driving, or steering of the preceding vehicle 201. (Paragraph [0074], “Control unit 801 is an optional embodiment of a removable controller such as controller 204, configured for placement in a standard vehicle 221 with human-operable controls, such as steering wheel 803, accelerator 807 and brake pedal 806”, shows that this can apply to the cited embodiment of Amla, and Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806. Similarly, the momentum control system portion of control unit 801 may be provided with mechanical interface 802 to operate steering wheel 803.”  Wherein the mechanical interfaces 802, 805, 804 constitute actuators for steering, driving, and braking respectively)

Regarding Claim 10, 
Amla, as shown, discloses all of the limitations of Claim 2. Amla further discloses the following limitation, 
wherein the vehicle performance is vehicle specifications of the following vehicle (Paragraph [0045], “braking distance of 175 feet … follow vehicle requires 15 seconds to accelerate from 0 to 60 mph” – wherein the braking distance and acceleration time of follow vehicle constitute vehicle specifications)



Regarding Claim 12, 
Amla, as shown, discloses all of the limitations of Claim 10. Amla further discloses the following limitations, 
wherein the actuator includes a driving actuator regarding the driving  (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807)
and wherein, when the preceding vehicle and the following vehicle are in a driving state, an instruction for restricting a driving force is output to the driving actuator based on information regarding a driving performance among the vehicle specifications of the following vehicles . (Paragraph [0045], “Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” wherein restricting the acceleration can be a restricting a force output to driving actuator identified in Paragraph [0077])

Regarding Claim 13, 
Amla, as shown, discloses all of the limitations of Claim 10. Amla further discloses the following limitations, 
wherein the actuator includes a braking actuator regarding the braking, (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.”)
and wherein, when the preceding vehicle and the following vehicle are in a braking state, an instruction for restricting a braking force is output to the braking actuator based on information regarding a braking performance among the vehicle specifications of the following vehicle (Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201.” – wherein the known braking distance of follow vehicle is a vehicle specification, and this is used to restrict the braking force of preceding vehicle) 

Regarding Claim 15,
Amla, as shown above, discloses all of the limitations of Claim 2, Amla further discloses all of the following limitations: 
wherein the actuator includes a braking actuator regarding the braking and a driving actuator regarding the driving,  (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
and wherein the following vehicle has a plurality of running modes, (Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201. Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – where the braking and acceleration, and particular acceleration and braking abilities, are running modes)
and the vehicle control outputs the instructions for restricting the motion state of the preceding vehicle to the preceding vehicle based on the information regarding the vehicle performance of the following vehicle corresponding to a selected running mode among the plurality of running modes (Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201. Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – where being in a braking or acceleration mode is a selected running mode by following vehicle, which is then used for restriction of motion state of preceding vehicle.)

Regarding Claim 16, 
Amla discloses the following limitations, 
A vehicle control method configured to be performed on a preceding vehicle in a preceding vehicle following system that performs follow control by non-mechanically connecting the preceding vehicle and following vehicle,  (Paragraph [0045] “For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221”  – wherein the described process is a vehicle control method for connecting following and preceding vehicle)
the vehicle control method comprising: Outputting an instruction for restricting a motion state of the preceding to the preceding vehicle based on information regarding an input vehicle performance of the following vehicle. (Paragraph [0045] “For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” where limiting lead vehicle acceleration constitutes an output instruction to restrict a motion state)

Regarding Claim 17,
Amla discloses the following limitations, 
 A preceding vehicle following system configured to perform follow by non-mechanically connecting a preceding vehicle and a following vehicle, (Paragraph [0045] “For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221”  – wherein the described process is a vehicle control method for connecting following and preceding vehicle)
Wherein the preceding vehicle includes:  an input portion configured to receive input of information regarding a vehicle performance of the following vehicle, (Paragraph [0047], “controller 204, preferably a computational unit capable of processing data received from multiple sensors and transceiver 202 (corresponding to receiver 102 a and transmitter 102 b) – wherein the transceiver is an input portion that carries out the following described in Paragraph [0045])
An output portion configured to output an instruction for restricting a motion state of the preceding vehicle based on the information regarding a vehicle performance of the following vehicle that is input from the input portion to the output portion, (Paragraph [0045], “it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile” – wherein the outputs of controller 204 are all sent to output portions, be it an actuator, a direct electric control signal to a vehicle sub-unit, or whatever device presents a notification for human operator) 
And an actuator configured to receive an input of the instruction for restricting the motion state of the preceding vehicle that is output from the output portion, and control braking, driving, or steering of the preceding vehicle. (Paragraph [0074], “Control unit 801 is an optional embodiment of a removable controller such as controller 204, configured for placement in a standard vehicle 221 with human-operable controls, such as steering wheel 803, accelerator 807 and brake pedal 806”, shows that this can apply to the cited embodiment of Amla, and Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806. Similarly, the momentum control system portion of control unit 801 may be provided with mechanical interface 802 to operate steering wheel 803.”  Wherein the mechanical interfaces 802, 805, 804 constitute actuators for steering, driving, and braking respectively)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Amla. 

Regarding Claim 14, 
Amla, as shown above, discloses all of the limitations of Claim 1, however, Amla does not explicitly disclose the following limitation,
wherein the output instructions for restriction the motion state of the preceding vehicle is a warning sound or a warning lamp that notifies a driver of the preceding vehicle
While Amla discloses a warning, as for example in an alternative embodiment of Paragraph [0051], (“the combined information may be used to inform the operator (human or computer) of vehicle 201 that speed should be reduced to avoid wireless, visual, or other decoupling from follow vehicle 221.”), it does not disclose that information a human operator of lead vehicle uses a sound or a lamp for the restriction activities, nor is this disclosed as the specific procedure in Paragraph [0045]. Examiner is taking official notice that using a sound or lamp in a driver assist system is well understood, routine, and conventional technology known to one of ordinary skill in the art before the effective filing date of claimed invention. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Amla’s delivery of motion state restriction instruction, so as to be delivered by a warning lamp or sound, as doing so is well understood, routine, and conventional manner of providing notifications to a human operator so as to carry out the functions disclosed in Amla. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being obvious over Amla, further in view of Hrovat (US 20060293841 A1) and Kwak (KR 100721046 B1), herein after referred to simply as Hrovat and Kwak respectively. 

Regarding Claim 3,
Amla, as shown, discloses all of the limitations of Claim 2, Amla further discloses the following limitation,
Wherein the vehicle performance is a maximum acceleration of the following vehicle (Paragraph [0045], “Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221”)
However, Amla does not disclose the following limitation, 
that is determined based on a frictional coefficient of a road surface where a wheel of the following vehicle contacts the ground, 
However, this is taught by Hrovat, which discloses how road friction experienced by one vehicle can be sent to another vehicle so as to limit applied wheel torque, (Paragraph [0049], “Note that in one example described above, the first wheel spin on a slippery surfaces is used to quickly identify the maximum coefficient of friction that the surface can accommodate (i.e. the maximum force) and then to limit the maximum wheel torque (i.e. throttle opening, spark, fuel and similar) to a portion of this maximum torque.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acceleration determination of Amla with a measured friction coefficient as disclosed in Hrovat, as doing so improves vehicle performance and safer control of vehicle (Paragraph [0048], “The appropriately reduced pedal-to-torque transfer function may then give improved control and an improved chance of climbing the hill.”)
However, the combination of Amla and Hrovat does not disclose the following limitation, 
the frictional coefficient being acquired by a road surface state acquisition portion 20 mounted on the following vehicle 
	Per the 112(f) interpretation of the “road surface state acquisition portion” – there is no disclosure that the vehicle computer acquires road surface condition using the combination of yaw, lateral acceleration, and wheelspin altogether. However, this limitation is taught by Kwak, which discloses a road surface state acquisition portion that estimates a frictional coefficient using a yaw rate, lateral acceleration rate, and wheel speed, (Abstract, “a method and apparatus for estimating a coefficient of friction formed between a wheel and a road surface of a vehicle in an ESP system.” and Page 3, Paragraph 4, “The road surface friction coefficient calculating unit 20 estimates a reference speed of the vehicle using values detected from the wheel speed sensor 11 and the longitudinal acceleration sensor 12, and a steering angle sensor 13. The steering angle calculator 22 calculates the steering angle of the steering wheel by using the value detected from the steering wheel, and the yaw rate desired by the driver on the reference road surface using the reference vehicle speed, the steering angle of the vehicle, and the lateral acceleration of the lateral acceleration sensor 14.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the friction coefficient determination as taught by the combination so as to estimate a friction coefficient via a road surface acquisition portion, as doing so allows for more precise estimation of the maximum allowable acceleration that a vehicle can safely undergo during a broader range of driving conditions, (Page 2, Background, Paragraph 10, “[When using alternative/conventional method] it is difficult to estimate the friction coefficient when turning the vehicle, since the friction coefficient is estimated without taking into account the motion information of the vehicle during turning”). Further, the substitution of one road surface state acquisition portion for another, for determining maximum acceleration, is obvious because the substation of these elements yields predictable results to one of ordinary skill in the art. 

Regarding Claim 4, 
The combination of Amla, Hrovat, and Kwak, as shown, discloses all of the limitations of Claim 3. Amla further discloses the following limitations, 
Wherein the actuator includes a braking actuator 804 regarding the braking (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
And wherein, when the preceding vehicle and the following vehicle are in a braking state, an instruction for reducing a braking force is output to the braking actuator based on the maximum acceleration of the following vehicle, Paragraph [0045], “For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201.” – wherein braking distance is based on the real maximum acceleration ability of follow vehicle)
The combination further discloses the following limitation, 
the maximum acceleration being determined based on the frictional coefficient on the road surface where the wheel of the following vehicle contacts the ground. 
	This is taught by Hrovat, which discloses how road friction experienced by one vehicle can be sent to another vehicle so as to limit applied wheel torque, (Paragraph [0049], “Note that in one example described above, the first wheel spin on a slippery surfaces is used to quickly identify the maximum coefficient of friction that the surface can accommodate (i.e. the maximum force) and then to limit the maximum wheel torque (i.e. throttle opening, spark, fuel and similar) to a portion of this maximum torque.”)

Regarding Claim 5,
The combination of Amla, Hrovat, and Kwak, as shown, discloses all of the limitations of Claim 3. Amla further discloses the following limitations,  
Wherein the actuator includes a driving actuator 805 regarding the driving, (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
And wherein the preceding vehicle and the following vehicle are in a driving state, an instruction for reduce a driving force is output to the driving actuator based on the maximum acceleration of the following vehicle, (Paragraph [0045], “Likewise, to permit follow vehicle 221 to maintain an appropriate following distance, it may be desirable to limit the acceleration characteristics of lead vehicle 201 in the same manner. For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” )
The combination further discloses the following limitation, 
 the maximum acceleration being determined based on the frictional coefficient on the road surface where the wheel of the following vehicle contacts the ground. 
	This is taught by Hrovat, which discloses how road friction experienced by one vehicle can be sent to another vehicle so as to limit applied wheel torque, (Paragraph [0049], “Note that in one example described above, the first wheel spin on a slippery surfaces is used to quickly identify the maximum coefficient of friction that the surface can accommodate (i.e. the maximum force) and then to limit the maximum wheel torque (i.e. throttle opening, spark, fuel and similar) to a portion of this maximum torque.”)

Regarding Claim 6, 
The combination of Amla, Hrovat, and Kwak, as shown, disclose all of the limitations of Claim 3. Amla further discloses the following limitation,
Wherein the actuator includes a braking actuator regarding the braking and driving actuator regarding the driving (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
And wherein, when the preceding vehicle and the following vehicle are in a curve running state, an instruction for reducing a driving force is output to the driving actuator or an instruction for enhancing a braking force is output to the braking actuator based on the maximum acceleration of the following vehicle, (Paragraph [0045], “For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – wherein the driving force of preceding vehicle is reduced based on maximum acceleration of following vehicle, this process may be performed while the vehicles are in a curve running state.)
The combination further discloses the following limitation, 
the maximum acceleration being determined based on a frictional coefficient on the road surface where the wheel of the following vehicle contacts the ground.
	This is taught by Hrovat, which discloses how road friction experienced by one vehicle can be sent to another vehicle so as to limit applied wheel torque, (Paragraph [0049], “Note that in one example described above, the first wheel spin on a slippery surfaces is used to quickly identify the maximum coefficient of friction that the surface can accommodate (i.e. the maximum force) and then to limit the maximum wheel torque (i.e. throttle opening, spark, fuel and similar) to a portion of this maximum torque.”)
Claims 7-9 are rejected under 35 U.S.C. 103 as being obvious over Amla, further in view of Minowa (US 5752214 A), herein after referred to simply as Minowa

Regarding Claim 7, 
Amla, as shown, discloses all of the limitations of Claim 2, Amla further discloses the following limitation,  
wherein the vehicle performance is a maximum acceleration of the following vehicle, (Paragraph [0045], ““For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201. … For example, if follow vehicle requires 15 seconds to accelerate from 0 to 60 mph and lead vehicle 201 requires 10 seconds to accelerate from 0 to 60 mph, it may be desirable to cause controller 204 to limit the acceleration of lead vehicle 201 to an appropriate acceleration profile such that lead vehicle 201 does not accelerate too quickly and outpace follow vehicle 221” – where braking distance and acceleration time are based on maximum accelerations of following vehicle)
However, Amla does not disclose the following limitation, 
 the maximum acceleration being determined based on information regarding a map that is acquired by the following vehicle. 
	However, this is taught by the inclusion of Minowa, which discloses that travel condition data can be taken from a map as part of an allowed vehicle acceleration, (“Moreover, a traveling condition can be discriminated in accordance with map information stored in a CD-ROM 100 or the like and forward road states (e.g. gradient and corner curvature radius) can be detected. A signal corresponding to a traveling condition, a degree of risk on the traveling condition, and a road-surface friction coefficient μ are output from the traveling condition discrimination unit 98 and input to the engine power-train control unit 95. A throttle opening degree θ, fuel quantity, ignition timing, transmission gear ratio i, and braking force Bp by braking-pressure control actuator 103 are controlled in accordance with the signal.” – where the braking and throttle degree being controlled in accordance with the road condition signal constitutes means that maximum acceleration is determined based on map information)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the determination of an acceleration or braking profile with map data about road conditions as taught by Minowa, as doing so improves the safety of vehicle operation (Abstract, “The target acceleration is changed if the condition is decided to be dangerous.”)

Regarding Claim 8, 
The combination of Amla and Minowa, as shown, discloses all of the limitations of Claim 7. Amla further discloses the following limitations,
wherein the actuator includes a braking actuator regarding the braking and a driving actuator regarding the driving, (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
The combination further discloses the following limitation,  
and wherein an instruction for restricting a driving force is output to the driving actuator or an instruction for restricting a braking force is output to the braking actuator (Paragraph [0045], ““For example, if follow vehicle 221 requires a braking distance of 175 feet at a particular speed, it may be desirable to restrict the braking distance of lead vehicle 201 such that lead vehicle 201 may not stop in less than that braking distance when travelling at the same speed, to prevent follow vehicle 221 from colliding with the rear of lead vehicle 201.)
The combination further teaches the following limitation, 
 based on information regarding a geography included in the information regarding the map that is acquired by the following vehicle. 
	This is taught by the inclusion of Minowa, which discloses that travel condition data can be taken from a map as part of an allowed vehicle acceleration, (“Moreover, a traveling condition can be discriminated in accordance with map information stored in a CD-ROM 100 or the like and forward road states (e.g. gradient and corner curvature radius) can be detected. A signal corresponding to a traveling condition, a degree of risk on the traveling condition, and a road-surface friction coefficient μ are output from the traveling condition discrimination unit 98 and input to the engine power-train control unit 95. A throttle opening degree θ, fuel quantity, ignition timing, transmission gear ratio i, and braking force Bp by braking-pressure control actuator 103 are controlled in accordance with the signal.” – where the throttle degree being controlled in accordance with the road condition signal constitutes means that maximum acceleration is determined based on map information)

Regarding Claim 9, 
The combination of Amla and Minowa, as shown, discloses all of the limitations of Claim 7. Amla further discloses the following limitations, 
wherein the actuator includes a braking actuator regarding the braking and a driving actuator regarding the driving,  (Paragraph [0077], “If a mechanical interface for accelerator 807 and brake pedal 806 are required, the momentum control system portion of control unit 801 may be provided with mechanical interface 805 to operate accelerator 807 and mechanical interface 804 to operate brake pedal 806.” )
and wherein an instruction for restricting a driving force is output to the driving actuator or an instruction is output to the braking actuator based on information regarding a running prescribed value included in information regarding the map that is acquired by the following vehicle. 
	This is taught by the inclusion of Minowa, which discloses that travel condition data can be taken from a map as part of an allowed vehicle acceleration, (“Moreover, a traveling condition can be discriminated in accordance with map information stored in a CD-ROM 100 or the like and forward road states (e.g. gradient and corner curvature radius) can be detected. A signal corresponding to a traveling condition, a degree of risk on the traveling condition, and a road-surface friction coefficient μ are output from the traveling condition discrimination unit 98 and input to the engine power-train control unit 95. A throttle opening degree θ, fuel quantity, ignition timing, transmission gear ratio i, and braking force Bp by braking-pressure control actuator 103 are controlled in accordance with the signal.” – where the braking degree being controlled in accordance with the road condition signal constitutes means that maximum acceleration is determined based on map information)

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Amla, further in view of Karlsson (US 20190054920 A1), herein after referred to simply as Karlsson. 

Regarding Claim 11,
Amla, as shown, discloses all of the limitations of Claim 10. Amla further discloses the following limitations,
wherein the actuator includes a steering actuator regarding the steering, (Paragraph [0077], “Similarly, the momentum control system portion of control unit 801 may be provided with mechanical interface 802 to operate steering wheel 803..”) 
However, Amla does not explicitly disclose the following limitation, 
and wherein an instruction for restricting a steering angle is output to the steering actuator based on information regarding a minimum rotational radius among the vehicle specifications of the following vehicle. 
However, this is taught by the inclusion of Karlsson, which teaches that a lead vehicle can have its steering constrained based on the minimum turn radius of a following vehicle (Paragraph [0107], “Regarding cornering, the pilot car is steered along a path 220a around the corner corresponding to a turning radius of the autonomous truck. Thus, the pilot car 200 takes a longer route around the corner than necessary tier the pilot car itself. Thus, the autonomous truck 100 follows a path 220a commensurate with the path 210a of the pilot car 200. … Thus, in the case the pilot car has a human driver, he must have the knowledge of the driving characteristics of the truck. Alternatively, in the case the pilot car is an autonomous vehicle, it should be adapted according to the driving characteristics of the truck.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Amla’s motion state restriction, so as to include a steering restriction applied to a lead vehicle based on minimum turn radius of following vehicle, as taught by Karlsson, as doing so is necessary to keep such a following system from decoupling, and this element can be combined using known methods to yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linder (US 20160055750 A1) discloses that a map may contain braking distances (Paragraph [0084]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        


/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666